Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155361                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 155361
                                                                    COA: 329016
                                                                    Mason CC: 15-002928-FC
  BENJAMIN MICHAEL BENTZ,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the December 29, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing the defendant’s claims of ineffective assistance of counsel, including
  whether defense counsel’s failure to object to the testimony of Dr. N. Debra Simms fell
  below an objective standard of reasonableness, and whether there is a reasonable
  probability that the outcome of the defendant’s trial would have been different. In
  addition to the brief, the appellant shall electronically file an appendix containing the
  items listed at MCR 7.312(D)(2). The appellee shall file a supplemental brief within 21
  days of being served with the appellant’s brief. The appellee shall also electronically file
  an appendix, or in the alternative, stipulate to the use of the appendix filed by the
  appellant. A reply, if any, must be filed by the appellant within 14 days of being served
  with the appellee’s brief. The parties should not submit mere restatements of their
  application papers.
  s




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2017
           1025
                                                                               Clerk